 
Exhibit 10.2
 
2005 Equity Incentive Plan, As Amended

 
Cardica, Inc.

 
2005 Equity Incentive Plan
 
Adopted by the Board of Directors: October 13, 2005
Approved by the Stockholders: December 27, 2005
As Amended by the Board of Directors: September 29, 2006
Approved by the Stockholders: November 8, 2006
As Amended by the Board of Directors: October 10, 2007
Approved by the Stockholders: November 14, 2007
As Amended by the Board of Directors: August 13, 2008
Approved by the Stockholders: November 19, 2008
As Amended by the Board of Directors: October 1, 2009
Approved by the Stockholders: November 11, 2009
Termination Date: October 12, 2015
 

1.   General.

 
(a) Eligible Stock Award Recipients.  The persons eligible to receive Stock
Awards are Employees, Directors and Consultants.
 
(b) Available Stock Awards.  The Plan provides for the grant of the following
Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock Options,
(iii) Stock Purchase Awards, (iv) Stock Bonus Awards, (v) Stock Appreciation
Rights, (vi) Stock Unit Awards, and (vii) Other Stock Awards.
 
(c) Purpose.  The Company, by means of the Plan, seeks to secure and retain the
services of the group of persons eligible to receive Stock Awards as set forth
in Section 1(a), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Stock Awards.
 

2.   Definitions.

 
As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:
 
(a) “Affiliate” means (i) any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain, and (ii) any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, provided each corporation
(other than the last corporation) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. The Board shall have the authority to determine (i) the time or
times at which the ownership tests are applied, and (ii) whether “Affiliate”
includes entities other than corporations within the foregoing definition.
 
(b) “Board” means the Board of Directors of the Company.
 
(c) “Capitalization Adjustment” has the meaning ascribed to that term in
Section 10(a).
 
(d) “Cause” means, with respect to a Participant, the occurrence of any of the
following: (i) such Participant’s commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) such Participant’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company; (iii) such
Participant’s intentional, material violation of any material contract or
agreement between the Participant and the Company or any statutory duty owed to
the Company; (iv) such

 



--------------------------------------------------------------------------------



 



Participant’s unauthorized use or disclosure of the Company’s confidential
information or trade secrets; or (v) such Participant’s gross misconduct. The
determination that a termination is for Cause shall be made by the Company in
its sole discretion. Any determination by the Company that the Continuous
Service of a Participant was terminated with or without Cause for the purposes
of outstanding Stock Awards held by such Participant shall have no effect upon
any determination of the rights or obligations of the Company or such
Participant for any other purpose.
 
(e) “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
 
(i) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;
 
(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
 
(iii) the stockholders of the Company approve or the Board approves a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;
 
(iv) there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
 
(v) individuals who, on the date this Plan is adopted by the Board, are members
of the Board (the “Incumbent Board” ) cease for any reason to constitute at
least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of this Plan, be
considered as a member of the Incumbent Board.

 



--------------------------------------------------------------------------------



 



The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
 
Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.
 
(f) “Code” means the Internal Revenue Code of 1986, as amended.
 
(g) “Committee” means a committee of one (1) or more members of the Board to
whom authority has been delegated by the Board in accordance with Section 3(c).
 
(h) “Common Stock” means the common stock of the Company.
 
(i) “Company” means Cardica, Inc., a Delaware corporation.
 
(j) “Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the Board of
Directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
 
(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the corporation for
which a Participant is rendering service ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous
Service shall be considered to have terminated on the date such corporation
ceases to qualify as an Affiliate. For example, a change in status from an
employee of the Company to a consultant of an Affiliate or to a Director shall
not constitute an interruption of Continuous Service. To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy or in the written terms of the
Participant’s leave of absence.
 
(l) “Corporate Transaction” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
 
(i) a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;
 
(ii) a sale or other disposition of at least ninety percent (90%) of the
outstanding securities of the Company;
 
(iii) the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or
 
(iv) the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 



--------------------------------------------------------------------------------



 



(m) “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.
 
(n) “Director” means a member of the Board.
 
(o) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.
 
(p) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.
 
(q) “Entity” means a corporation, partnership or other entity.
 
(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(s) “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the effective date of
the Plan as set forth in Section 13, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.
 
(t) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq Global Market (formerly the Nasdaq National Market) or the Nasdaq
Capital Market (formerly the Nasdaq SmallCap Market), the Fair Market Value of a
share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the date in question, as reported in The Wall Street Journal or such other
source as the Board deems reliable. Unless otherwise provided by the Board, if
there is no closing sales price (or closing bid if no sales were reported) for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing sales price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.
 
(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined by the Board in good faith.
 
(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
 
(v) “IPO Date” means the date of the underwriting agreement between the Company
and the underwriter(s) managing the initial public offering of the Common Stock,
pursuant to which the Common Stock is priced for the initial public offering.
 
(w) “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”) ), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 



--------------------------------------------------------------------------------



 



(x) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(y) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
(z) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.
 
(aa) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.
 
(bb) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
 
(cc) “Other Stock Award” means an award based in whole or in part by reference
to the Common Stock which is granted pursuant to the terms and conditions of
Section 7(f).
 
(dd) “Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement shall be subject to
the terms and conditions of the Plan.
 
(ee) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
 
(ff) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
 
(gg) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
 
(hh) “Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following:
(i) earnings per share; (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization (EBITDA);
(iv) net earnings; (v) return on equity; (vi) return on assets, investment, or
capital employed; (vii) operating margin; (viii) gross margin; (ix) operating
income; (x) net income (before or after taxes); (xi) net operating income;
(xii) net operating income after tax; (xiii) pre- and after-tax income;
(xiv) pre-tax profit; (xv) operating cash flow; (xvi) sales or revenue targets;
(xvii) increases in revenue or product revenue; (xviii) expenses and cost
reduction goals; (xix) improvement in or attainment of expense levels;
(xx) improvement in or attainment of working capital levels; (xxi) economic
value added; (xxii) market share; (xxiii) cash flow; (xxiv) cash flow per share;
(xxv) share price performance; (xxvi) debt reduction; (xxvii) implementation or
completion of projects or processes; (xxviii) customer satisfaction;
(xxix) total stockholder return; (xxx) stockholders’ equity; and (xxxi) other
measures of performance selected by the Board. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement. The Board
shall, in its sole discretion, define the manner of calculating the Performance
Criteria it selects to use for such Performance Period.
 
(ii) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments,

 



--------------------------------------------------------------------------------



 



and in either absolute terms or relative to the performance of one or more
comparable companies or a relevant index. The Board is authorized to make
adjustments in the method of calculating the attainment of Performance Goals for
a Performance Period as follows: (i) to exclude restructuring and/or other
nonrecurring charges; (ii) to exclude exchange rate effects, as applicable, for
non-U.S. dollar denominated net sales and operating earnings; (iii) to exclude
the effects of changes to generally accepted accounting standards required by
the Financial Accounting Standards Board; (iv) to exclude the effects of any
statutory adjustments to corporate tax rates; and (v) to exclude the effects of
any “extraordinary items” as determined under generally accepted accounting
principles. The Board also retains the discretion to reduce or eliminate the
compensation or economic benefit due upon attainment of Performance Goals.
 
(jj) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Stock Award.
 
(kk) “Performance Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(e).
 
(ll) “Plan” means this Cardica, Inc. 2005 Equity Incentive Plan.
 
(mm) “Prior Plan” means the Company’s 1997 Equity Incentive Plan in effect
immediately prior to the effective date of the Plan as set forth in Section 13.
 
(nn) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(oo) “Securities Act” means the Securities Act of 1933, as amended.
 
(pp) “Stock Appreciation Right” means a right to receive the appreciation on
Common Stock that is granted pursuant to the terms and conditions of
Section 7(d).
 
(qq) “Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.
 
(rr) “Stock Award” means any right granted under the Plan, including an Option,
a Stock Purchase Award, Stock Bonus Award, a Stock Appreciation Right, a Stock
Unit Award, Performance Stock Award, or any Other Stock Award.
 
(ss) “Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.
 
(tt) “Stock Bonus Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(b).
 
(uu) “Stock Bonus Award Agreement” means a written agreement between the Company
and a holder of a Stock Bonus Award evidencing the terms and conditions of a
Stock Bonus Award grant. Each Stock Bonus Award Agreement shall be subject to
the terms and conditions of the Plan.
 
(vv) “Stock Purchase Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(a).
 
(ww) “Stock Purchase Award Agreement” means a written agreement between the
Company and a holder of a Stock Purchase Award evidencing the terms and
conditions of a Stock Purchase Award grant. Each Stock Purchase Award Agreement
shall be subject to the terms and conditions of the Plan.
 
(xx) “Stock Unit Award” means a right to receive shares of Common Stock which is
granted pursuant to the terms and conditions of Section 7(c).

 



--------------------------------------------------------------------------------



 



(yy) “Stock Unit Award Agreement” means a written agreement between the Company
and a holder of a Stock Unit Award evidencing the terms and conditions of a
Stock Unit Award grant. Each Stock Unit Award Agreement shall be subject to the
terms and conditions of the Plan.
 
(zz) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).
 
(aaa) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.
 

3.   Administration.

 
(a) Administration by Board.  The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee, as provided
in Section 3(c).
 
(b) Powers of Board.  The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
 
(i) To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
 
(ii) To determine from time to time (1) which of the persons eligible under the
Plan shall be granted Stock Awards; (2) when and how each Stock Award shall be
granted; (3) what type or combination of types of Stock Award shall be granted;
(4) the provisions of each Stock Award granted (which need not be identical),
including the time or times when a person shall be permitted to receive cash or
Common Stock pursuant to a Stock Award; and (5) the number of shares of Common
Stock with respect to which a Stock Award shall be granted to each such person.
 
(iii) To accelerate the time at which a Stock Award may first be exercised or
the time during which a Stock Award or any part thereof will vest in accordance
with the Plan, notwithstanding the provisions in the Stock Award stating the
time at which it may first be exercised or the time during which it will vest.
 
(iv) To amend the Plan or a Stock Award as provided in Section 11.
 
(v) To terminate or suspend the Plan as provided in Section 12.
 
(vi) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.
 
(vii) To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees who are foreign nationals or
employed outside the United States.
 
(c) Delegation to Committee.
 
(i) General.  The Board may delegate some or all of the administration of the
Plan to a Committee or Committees. If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may retain
the authority to concurrently

 



--------------------------------------------------------------------------------



 



administer the Plan with the Committee and may, at any time, revest in the Board
some or all of the powers previously delegated.
 
(ii) Section 162(m) and Rule 16b-3 Compliance.  In the sole discretion of the
Board, the Committee may consist solely of two (2) or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. In addition, the Board or
the Committee, in its sole discretion, may (1) delegate to a committee of one or
more members of the Board who need not be Outside Directors the authority to
grant Stock Awards to eligible persons who are either (a) not then Covered
Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Stock Award, or (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code,
and/or (2) delegate to a committee of one or more members of the Board who need
not be Non-Employee Directors the authority to grant Stock Awards to eligible
persons who are not then subject to Section 16 of the Exchange Act.
 
(d) Delegation to an Officer.  The Board may delegate to one or more Officers of
the Company the authority to do one or both of the following (i) designate
Officers and Employees of the Company or any of its Subsidiaries to be
recipients of Stock Awards and the terms thereof, and (ii) determine the number
of shares of Common Stock to be subject to such Stock Awards granted to such
Officers and Employees; provided, however, that the Board resolutions regarding
such delegation shall specify the total number of shares of Common Stock that
may be subject to the Stock Awards granted by such Officer and that such Officer
may not grant a Stock Award to himself or herself. Notwithstanding anything to
the contrary in this Section 3(d), the Board may not delegate to an Officer
authority to determine the Fair Market Value of the Common Stock pursuant to
Section 2(t)(ii) above.
 
(e) Effect of Board’s Decision.  All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
 
(f) Cancellation and Re-Grant of Stock Awards.  Neither the Board nor any
Committee shall have the authority to: (i) reprice any outstanding Stock Awards
under the Plan, or (ii) cancel and re-grant any outstanding Stock Awards under
the Plan, unless the stockholders of the Company have approved such an action
within a twelve (12) month period preceding or following such an event.
 

4.   Shares Subject to the Plan.

 
(a) Share Reserve.  Subject to the provisions of Section 10(a) relating to
Capitalization Adjustments, the number of shares of Common Stock that may be
issued pursuant to Stock Awards shall not exceed, in the aggregate,
3,435,377 shares of Common Stock. Such share reserve consists of the number of
shares remaining available for future issuance under the Prior Plan as of
immediately prior to the termination of the Prior Plan, plus an additional
3,400,000 shares of Common Stock. In addition, the share reserve shall be
increased from time to time by the number of shares of Common Stock that (i) are
issuable pursuant to stock awards outstanding under the Company’s Prior Plan as
of the effective date of the Plan (as set forth in Section 13), and (ii) but for
the termination of the Prior Plan as of the effective date of the Plan, would
otherwise have reverted to the share reserve of the Prior Plan.
 
(b) Reversion of Shares to the Share Reserve.  If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, if any shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited to or repurchased by the Company,
including, but not limited to, any repurchase or forfeiture caused by the
failure to meet a contingency or condition required for the vesting of such
shares, or if any shares of Common Stock are cancelled in accordance with the
cancellation and regrant provisions of Section 3(f), then the shares of Common
Stock not issued under such Stock Award, or forfeited to or repurchased by the
Company, shall revert to and again become available for issuance under the Plan.
If any shares subject to a Stock Award are not delivered to a Participant
because such shares are withheld for the payment of taxes or the Stock Award is
exercised through a reduction of shares subject to the Stock Award ( i.e., “net
exercised”), the number of shares that are not delivered to the Participant
shall remain available for issuance under the Plan. If the exercise price of any
Stock Award is satisfied by tendering shares of Common Stock held by the
Participant (either by actual delivery or attestation), then the number of
shares so tendered shall remain available for issuance under the Plan.
Notwithstanding anything to the contrary in this Section 4(b), subject to the
provisions of Section 10(a) relating to Capitalization Adjustments the aggregate
maximum number of shares of Common Stock that may be

 



--------------------------------------------------------------------------------



 



issued pursuant to the exercise of Incentive Stock Options shall be
1,658,377 shares of Common Stock plus the amount of any increase in the number
of shares that may be available for issuance pursuant to Stock Awards pursuant
to Section 4(a).
 
(c) Source of Shares.  The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market.
 

5.   Eligibility.

 
(a) Eligibility for Specific Stock Awards.  Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.
 
(b) Ten Percent Stockholders.  A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.
 
(c) Section 162(m) Limitation on Annual Grants.  Subject to the provisions of
Section 10(a) relating to Capitalization Adjustments, at such time as the
Company may be subject to the applicable provisions of Section 162(m) of the
Code, no Employee shall be eligible to be granted Stock Awards whose value is
determined by reference to an increase over an exercise or strike price of at
least one hundred percent (100%) of the Fair Market Value of the Common Stock on
the date the Stock Award is granted covering more than two hundred thousand
(200,000) shares of Common Stock during any calendar year.
 
(d) Consultants.  A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, because the Consultant
is not a natural person, or because of any other rule governing the use of
Form S-8.
 

6.   Option Provisions.

 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical; provided, however,
that each Option Agreement shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
 
(a) Term.  The Board shall determine the term of an Option; provided, however,
that subject to the provisions of Section 5(b) regarding Ten Percent
Stockholders, no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years from the date of grant.
 
(b) Exercise Price of an Incentive Stock Option.  Subject to the provisions of
Section 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, an Incentive Stock Option may
be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Section 424(a) of
the Code.
 
(c) Exercise Price of a Nonstatutory Stock Option.  The exercise price of each
Nonstatutory Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option
may be granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option in a manner consistent with the provisions of Section 424(a) of
the Code.
 
(d) Consideration.  The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any

 



--------------------------------------------------------------------------------



 



combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The methods of payment permitted by this Section 6(d) are:
 
(i) by cash or check;
 
(ii) pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds; provided, however, that such program is not in violation of
the prohibition on the extension of credit to the Company’s executive officers
and Directors under Section 402 of the Sarbanes-Oxley Act of 2002, in the
opinion of counsel acceptable to the Company;
 
(iii) by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;
 
(iv) by a “net exercise” arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, however, shares of Common Stock will no longer be
outstanding under an Option and will not be exercisable thereafter to the extent
that (i) shares are used to pay the exercise price pursuant to the “net
exercise,” (ii) shares are delivered to the Participant as a result of such
exercise, and (iii) shares are withheld to satisfy tax withholding
obligations; or
 
(v) according to a deferred payment or similar arrangement with the
Optionholder; provided, however, that interest shall compound at least annually
and shall be charged at the minimum rate of interest necessary to avoid (i) the
imputation of interest income to the Company and compensation income to the
Optionholder under any applicable provisions of the Code, and (ii) the
classification of the Option as a liability for financial accounting purposes.
 
(e) Transferability of Options.  The Board may, in its sole discretion, impose
such limitations on the transferability of Options as the Board shall determine.
In the absence of such a determination by the Board to the contrary, the
following restrictions on the transferability of Options shall apply:
 
(i) Restrictions on Transfer.  An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Optionholder only by the Optionholder.
 
(ii) Domestic Relations Orders.  Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order.
 
(iii) Beneficiary Designation.  Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form provided by or
otherwise satisfactory to the Company, designate a third party who, in the event
of the death of the Optionholder, shall thereafter be the beneficiary of an
Option with the right to exercise the Option and receive the Common Stock or
other consideration resulting from an Option exercise.
 
(f) Vesting Generally.  The total number of shares of Common Stock subject to an
Option may vest and therefore become exercisable in periodic installments that
may or may not be equal. The Option may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on performance or other criteria) as the Board may deem appropriate.
The vesting provisions of individual Options may vary. The provisions of this
Section 6(f) are subject to any Option provisions governing the minimum number
of shares of Common Stock as to which an Option may be exercised.

 



--------------------------------------------------------------------------------



 



(g) Termination of Continuous Service.  In the event that an Optionholder’s
Continuous Service terminates (other than for Cause or upon the Optionholder’s
death or Disability), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination of Continuous Service) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement. If, after termination of Continuous Service, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.
 
(h) Extension of Termination Date.  An Optionholder’s Option Agreement may
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements, or (ii) the expiration of
the term of the Option as set forth in the Option Agreement.
 
(i) Disability of Optionholder.  In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
 
(j) Death of Optionholder.  In the event that (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death, or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated as the beneficiary of
the Option upon the Optionholder’s death, but only within the period ending on
the earlier of (i) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Option Agreement (as applicable), the Option shall
terminate. If the Optionholder designates a third party beneficiary of the
Option in accordance with Section 6(e)(iii), then upon the death of the
Optionholder such designated beneficiary shall have the sole right to exercise
the Option and receive the Common Stock or other consideration resulting from
the Option exercise.
 
(k) Termination for Cause.  In the event that an Optionholder’s Continuous
Service is terminated for Cause, the Option shall terminate immediately and
cease to remain outstanding.
 

7.   Provisions of Stock Awards other than Options.

 
(a) Stock Purchase Awards.  Each Stock Purchase Award Agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. At the Board’s election, shares of Common Stock may be (i) held in
book entry form subject to the Company’s instructions until any restrictions
relating to the Stock Purchase Award lapse; or (ii) evidenced by a certificate,
which certificate shall be held in such form and manner as determined by the
Board. The terms and conditions of Stock Purchase Award Agreements may change
from time to time, and the terms and conditions of separate Stock Purchase Award
Agreements need not be identical; provided,

 



--------------------------------------------------------------------------------



 



however, that each Stock Purchase Award Agreement shall include (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
 
(i) Purchase Price.  At the time of the grant of a Stock Purchase Award, the
Board will determine the price to be paid by the Participant for each share
subject to the Stock Purchase Award. To the extent required by applicable law,
the price to be paid by the Participant for each share of the Stock Purchase
Award will not be less than the par value of a share of Common Stock.
 
(ii) Consideration.  At the time of the grant of a Stock Purchase Award, the
Board will determine the consideration permissible for the payment of the
purchase price of the Stock Purchase Award. The purchase price of Common Stock
acquired pursuant to the Stock Purchase Award shall be paid either: (i) in cash
or by check at the time of purchase, (ii) at the discretion of the Board,
according to a deferred payment or other similar arrangement with the
Participant, (iii) by past or future services rendered to the Company or an
Affiliate, or (iv) in any other form of legal consideration that may be
acceptable to the Board in its sole discretion and permissible under applicable
law.
 
(iii) Vesting.  Shares of Common Stock acquired under a Stock Purchase Award may
be subject to a share repurchase right or option in favor of the Company in
accordance with a vesting schedule to be determined by the Board.
 
(iv) Termination of Participant’s Continuous Service.  In the event that a
Participant’s Continuous Service terminates, the Company shall have the right,
but not the obligation, to repurchase or otherwise reacquire, any or all of the
shares of Common Stock held by the Participant that have not vested as of the
date of termination under the terms of the Stock Purchase Award Agreement. At
the Board’s election, the price paid for all shares of Common Stock so
repurchased or reacquired by the Company may be at the lesser of: (i) the Fair
Market Value on the relevant date, or (ii) the Participant’s original cost for
such shares. The Company shall not be required to exercise its repurchase or
reacquisition option until at least six (6) months (or such longer or shorter
period of time necessary to avoid classification of the Option as a liability
for financial accounting purposes) have elapsed following the Participant’s
purchase of the shares of stock acquired pursuant to the Stock Purchase Award
unless otherwise determined by the Board or provided in the Stock Purchase Award
Agreement.
 
(v) Transferability.  Rights to purchase or receive shares of Common Stock
granted under a Stock Purchase Award shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Stock Purchase Award
Agreement, as the Board shall determine in its sole discretion, and so long as
Common Stock awarded under the Stock Purchase Award remains subject to the terms
of the Stock Purchase Award Agreement.
 
(b) Stock Bonus Awards.  Each Stock Bonus Award Agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
At the Board’s election, shares of Common Stock may be (i) held in book entry
form subject to the Company’s instructions until any restrictions relating to
the Stock Bonus Award lapse; or (ii) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of Stock Bonus Award Agreements may change from time to
time, and the terms and conditions of separate Stock Bonus Award Agreements need
not be identical, provided, however, that each Stock Bonus Award Agreement shall
include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
(i) Consideration.  A Stock Bonus Award may be awarded in consideration for
(i) past or future services rendered to the Company or an Affiliate, or (ii) any
other form of legal consideration that may be acceptable to the Board in its
sole discretion and permissible under applicable law.
 
(ii) Vesting.  Shares of Common Stock awarded under the Stock Bonus Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.
 
(iii) Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition, any or all of the shares of Common Stock held

 



--------------------------------------------------------------------------------



 



by the Participant which have not vested as of the date of termination of
Continuous Service under the terms of the Stock Bonus Award Agreement.
 
(iv) Transferability.  Rights to acquire shares of Common Stock under the Stock
Bonus Award Agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Stock Bonus Award Agreement, as the
Board shall determine in its sole discretion, so long as Common Stock awarded
under the Stock Bonus Award Agreement remains subject to the terms of the Stock
Bonus Award Agreement.
 
(c) Stock Unit Awards.  Each Stock Unit Award Agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
The terms and conditions of Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Stock Unit Award Agreements need
not be identical, provided, however, that each Stock Unit Award Agreement shall
include (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:
 
(i) Consideration.  At the time of grant of a Stock Unit Award, the Board will
determine the consideration, if any, to be paid by the Participant upon delivery
of each share of Common Stock subject to the Stock Unit Award. The consideration
to be paid (if any) by the Participant for each share of Common Stock subject to
a Stock Unit Award may be paid in any form of legal consideration that may be
acceptable to the Board in its sole discretion and permissible under applicable
law.
 
(ii) Vesting.  At the time of the grant of a Stock Unit Award, the Board may
impose such restrictions or conditions to the vesting of the Stock Unit Award as
it, in its sole discretion, deems appropriate.
 
(iii) Payment.  A Stock Unit Award may be settled by the delivery of shares of
Common Stock, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the Stock
Unit Award Agreement.
 
(iv) Additional Restrictions.  At the time of the grant of a Stock Unit Award,
the Board, as it deems appropriate, may impose such restrictions or conditions
that delay the delivery of the shares of Common Stock (or their cash equivalent)
subject to a Stock Unit Award after the vesting of such Stock Unit Award.
 
(v) Dividend Equivalents.  Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Stock Unit Award, as determined by the Board
and contained in the Stock Unit Award Agreement. At the sole discretion of the
Board, such dividend equivalents may be converted into additional shares of
Common Stock covered by the Stock Unit Award in such manner as determined by the
Board. Any additional shares covered by the Stock Unit Award credited by reason
of such dividend equivalents will be subject to all the terms and conditions of
the underlying Stock Unit Award Agreement to which they relate.
 
(vi) Termination of Participant’s Continuous Service.  Except as otherwise
provided in the applicable Stock Unit Award Agreement, such portion of the Stock
Unit Award that has not vested will be forfeited upon the Participant’s
termination of Continuous Service.
 
(d) Stock Appreciation Rights.  Each Stock Appreciation Right Agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of Stock Appreciation Right Agreements may
change from time to time, and the terms and conditions of separate Stock
Appreciation Right Agreements need not be identical; provided, however, that
each Stock Appreciation Right Agreement shall include (through incorporation of
the provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:
 
(i) Strike Price and Calculation of Appreciation.  Each Stock Appreciation Right
will be denominated in shares of Common Stock equivalents. The appreciation
distribution payable on the exercise of a Stock Appreciation Right will be not
greater than an amount equal to the excess of (i) the aggregate Fair Market
Value (on the date of the exercise of the Stock Appreciation Right) of a number
of shares of Common Stock equal to the number of share of Common Stock
equivalents in which the Participant is vested under such Stock Appreciation
Right, and with respect to which the Participant is exercising the Stock
Appreciation Right on

 



--------------------------------------------------------------------------------



 



such date, over (ii) an amount (the strike price) that will be determined by the
Board at the time of grant of the Stock Appreciation Right.
 
(ii) Vesting.  At the time of the grant of a Stock Appreciation Right, the Board
may impose such restrictions or conditions to the vesting of such Stock
Appreciation Right as it, in its sole discretion, deems appropriate.
 
(iii) Exercise.  To exercise any outstanding Stock Appreciation Right, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
Stock Appreciation Right.
 
(iv) Payment.  The appreciation distribution in respect to a Stock Appreciation
Right may be paid in Common Stock, in cash, in any combination of the two or in
any other form of consideration, as determined by the Board and contained in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.
 
(v) Termination of Continuous Service.  In the event that a Participant’s
Continuous Service terminates, the Participant may exercise his or her Stock
Appreciation Right (to the extent that the Participant was entitled to exercise
such Stock Appreciation Right as of the date of termination) but only within
such period of time ending on the earlier of (i) the date three (3) months
following the termination of the Participant’s Continuous Service (or such
longer or shorter period specified in the Stock Appreciation Right Agreement),
or (ii) the expiration of the term of the Stock Appreciation Right as set forth
in the Stock Appreciation Right Agreement. If, after termination, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.
 
(e) Performance Stock Awards.  A Performance Stock Award is any Stock Award that
may be granted, may vest, or may be exercised based upon service conditions,
upon the attainment during a Performance Period of certain Performance Goals, or
both. The length of any Performance Period, the Performance Goals to be achieved
during the Performance Period, and the measure of whether and to what degree
such Performance Goals have been attained shall be conclusively determined by
the Board in its sole discretion. The maximum benefit to be received by any
individual in any calendar year attributable to Performance Stock Awards shall
not exceed the value of two hundred thousand (200,000) shares of Common Stock.
 
(f) Other Stock Awards.  Other forms of Stock Awards valued in whole or in part
by reference to, or otherwise based on, Common Stock may be granted either alone
or in addition to Stock Awards provided for under Section 6 and the preceding
provisions of this Section 7. Subject to the provisions of the Plan, the Board
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.
 

8.   Covenants of the Company.

 
(a) Availability of Shares.  During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
 
(b) Securities Law Compliance.  The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.

 



--------------------------------------------------------------------------------



 



9.   Miscellaneous.

 
(a) Use of Proceeds.  Proceeds from the sale of shares of Common Stock pursuant
to Stock Awards shall constitute general funds of the Company.
 
(b) Stockholder Rights.  No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.
 
(c) No Employment or Other Service Rights.  Nothing in the Plan, any Stock Award
Agreement or other instrument executed thereunder or any Stock Award granted
pursuant thereto shall confer upon any Participant any right to continue to
serve the Company or an Affiliate in the capacity in effect at the time the
Stock Award was granted or shall affect the right of the Company or an Affiliate
to terminate (i) the employment of an Employee with or without notice and with
or without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate, or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.
 
(d) Incentive Stock Option $100,000 Limitation.  To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
 
(e) Investment Assurances.  The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (i) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (ii) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.
 
(f) Withholding Obligations.  To the extent provided by the terms of a Stock
Award Agreement, the Company may, in its sole discretion, satisfy any federal,
state or local tax withholding obligation relating to a Stock Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Stock Award; provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law (or such lower amount as
may be necessary to avoid classification of the Stock Award as a liability for
financial accounting purposes); or (iii) by such other method as may be set
forth in the Stock Award Agreement.
 
(g) Electronic Delivery.  Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.

 



--------------------------------------------------------------------------------



 



10.   Adjustments upon Changes in Common Stock; Corporate Transactions.

 
(a) Capitalization Adjustments.  If any change is made in, or other events occur
with respect to, the Common Stock subject to the Plan or subject to any Stock
Award after the effective date of the Plan set forth in Section 13 without the
receipt of consideration by the Company (through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company (each a
“Capitalization Adjustment” )), the Board shall appropriately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 4(a), (ii) the class(es) and number of securities subject to each
outstanding stock award under the Prior Plan that are added from time to time to
the share reserve under the Plan pursuant to Section 4(a), (iii) the class(es)
and maximum number of securities that may be issued pursuant to the exercise of
Incentive Stock Options pursuant to Section 4(b), (iv) the class(es) and maximum
number of securities that may be awarded to any person pursuant to Sections 5(c)
and 7(e), and (v) the class(es) and number of securities and price per share of
stock subject to outstanding Stock Awards. The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.
(Notwithstanding the foregoing, the conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.)
 
(b) Dissolution or Liquidation.  In the event of a dissolution or liquidation of
the Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to the Company’s right
of repurchase) shall terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to the
Company’s repurchase option may be repurchased by the Company notwithstanding
the fact that the holder of such Stock Award is providing Continuous Service,
provided, however, that the Board may, in its sole discretion, cause some or all
Stock Awards to become fully vested, exercisable and/or no longer subject to
repurchase or forfeiture (to the extent such Stock Awards have not previously
expired or terminated) before the dissolution or liquidation is completed but
contingent on its completion.
 
(c) Corporate Transaction.  The following provisions shall apply to Stock Awards
in the event of a Corporate Transaction unless otherwise provided in a written
agreement between the Company or any Affiliate and the holder of the Stock
Award:
 
(i) Stock Awards May Be Assumed.  In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Stock Awards
outstanding under the Plan or may substitute similar stock awards for Stock
Awards outstanding under the Plan (including but not limited to, awards to
acquire the same consideration paid to the stockholders of the Company pursuant
to the Corporate Transaction), and any reacquisition or repurchase rights held
by the Company in respect of Common Stock issued pursuant to Stock Awards may be
assigned by the Company to the successor of the Company (or the successor’s
parent company, if any), in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation may choose to assume or continue
only a portion of a Stock Award or substitute a similar stock award for only a
portion of a Stock Award. The terms of any assumption, continuation or
substitution shall be set by the Board in accordance with the provisions of
Section 3(b).
 
(ii) Stock Awards Held by Current Participants.  In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction (referred to as the “Current
Participants”), the vesting of such Stock Awards (and, if applicable, the time
at which such Stock Awards may be exercised) shall (contingent upon the
effectiveness of the Corporate Transaction) be accelerated in full to a date
prior to the effective time of such Corporate Transaction as the Board shall
determine (or, if the Board shall not determine such a date, to the date that is
five (5) days prior to the effective time of the Corporate Transaction), and
such Stock Awards shall terminate if not exercised (if applicable) at or prior
to the effective time of the Corporate Transaction, and any reacquisition or
repurchase rights held by the Company with respect to such Stock Awards shall
lapse (contingent upon the effectiveness of the Corporate

 



--------------------------------------------------------------------------------



 



Transaction). No vested Stock Unit Award shall terminate pursuant to this
Section 10(c)(ii) without being settled by delivery of shares of Common Stock,
their cash equivalent, any combination thereof, or in any other form of
consideration, as determined by the Board, prior to the effective time of the
Corporate Transaction.
 
(iii) Stock Awards Held by Former Participants.  In the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by persons other than Current Participants, the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Award may be
exercised) shall not be accelerated and such Stock Awards (other than a Stock
Award consisting of vested and outstanding shares of Common Stock not subject to
the Company’s right of repurchase) shall terminate if not exercised (if
applicable) prior to the effective time of the Corporate Transaction; provided,
however, that any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards shall not terminate and may continue to be
exercised notwithstanding the Corporate Transaction. No vested Stock Unit Award
shall terminate pursuant to this Section 10(c)(iii) without being settled by
delivery of shares of Common Stock, their cash equivalent, any combination
thereof, or in any other form of consideration, as determined by the Board,
prior to the effective time of the Corporate Transaction.
 
(iv) Payment for Stock Awards in Lieu of Exercise.  Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (i) the value of the property
the holder of the Stock Award would have received upon the exercise of the Stock
Award, over (ii) any exercise price payable by such holder in connection with
such exercise.
 
(d) Change in Control.  A Stock Award may be subject to additional acceleration
of vesting and exercisability upon or after a Change in Control as may be
provided in the Stock Award Agreement for such Stock Award or as may be provided
in any other written agreement between the Company or any Affiliate and the
Participant. A Stock Award may vest as to all or any portion of the shares
subject to the Stock Award (i) immediately upon the occurrence of a Change in
Control, whether or not such Stock Award is assumed, continued, or substituted
by a surviving or acquiring entity in the Change in Control, or (ii) in the
event a Participant’s Continuous Service is terminated, actually or
constructively, within a designated period following the occurrence of a Change
in Control. In the absence of such provisions, no such acceleration shall occur.
 

11.   Amendment of the Plan and Stock Awards.

 
(a) Amendment of Plan.  Subject to the limitations, if any, of applicable law,
the Board at any time, and from time to time, may amend the Plan. However,
except as provided in Section 10(a) relating to Capitalization Adjustments, no
amendment shall be effective unless approved by the stockholders of the Company
to the extent stockholder approval is necessary to satisfy applicable law.
 
(b) Stockholder Approval.  The Board, in its sole discretion, may submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees.
 
(c) Contemplated Amendments.  It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.
 
(d) No Impairment of Rights.  Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing.
 
(e) Amendment of Stock Awards.  The Board, at any time and from time to time,
may amend the terms of any one or more Stock Awards, including, but not limited
to, amendments to provide terms more favorable than

 



--------------------------------------------------------------------------------



 



previously provided in the Stock Award Agreement, subject to any specified
limits in the Plan that are not subject to Board discretion; provided, however,
that the rights under any Stock Award shall not be impaired by any such
amendment unless (i) the Company requests the consent of the affected
Participant, and (ii) such Participant consents in writing.
 

12.   Termination or Suspension of the Plan.

 
(a) Plan Term.  The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the earlier of (i) the date the Plan is adopted by the Board, or
(ii) the date the Plan is approved by the stockholders of the Company. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.
 
(b) No Impairment of Rights.  Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the affected Participant.
 

13.   Effective Date of Plan.

 
The Plan shall become effective on the IPO Date, but no Stock Award shall be
exercised (or, in the case of a Stock Purchase Award, Stock Bonus Award, Stock
Unit Award, or Other Stock Award shall be granted) unless and until the Plan has
been approved by the stockholders of the Company, which approval shall be within
twelve (12) months before or after the date the Plan is adopted by the Board.
 

14.   Choice of Law.

 
The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 